DIETRICH, Circuit Judge
(concurring).
Upon the face of Judge KERRIGAN’S opinion there ma.y ho an apparent inconsistency between the conclusion therein reached and the Horn Chung Case (C. C. A.) 41 F.(2d) 206, this day decided, because the discrepancies listed in the opinion in the latter are more numerous than and some of them seemingly as serious as those referred to by Judge KERRIGAN. But as is often true, the relative probative weight of the testimony in- two eases cannot be fairly appraised by reference only to specific discrepancies. Considered in the light of all the surrounding circumstances, the testimony here is less convincing. If it be granted 1ha,t the corroborating witness Wong Ben Yook testified in good faith, his testimony is without substantial probative value. While I do not think it necessary to attach to the alleged father’s statement that one of the reasons why he did not produce as a witness another alleged son was that “the testimony would be all mixed up,” a sinister meaning, it still remains true that neither he nor the applicant produced as witnesses other alleged members of the family or third persons having intimate and long-standing knowledge of his family, though, manifestly, such a course would have been reasonably practicable. The failure in this respect takes on added significance, I think, when it is borne in mind that the applicant had once before been denied admission ; he should have been prepared to make out his right by the best available evidence.